DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 was filed after the mailing date of the Application on 03/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marandi (US 5,230,366).
With regards to claim 1:	Marandi discloses (refer to Fig. 1 below) a combination valve (10) comprising:
a housing body (32) defining a first opening (15) and a second opening (19);
a first control portion (14) disposed at the first opening controlling fluid flow through the first opening; and
a second control portion (18) disposed at the second opening controlling fluid flow through the second opening.

    PNG
    media_image1.png
    1053
    805
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:	Marandi discloses the combination valve of claim 1, wherein the first (14) and second (18) control portion operate independently of each other.
With regards to claim 3:	Marandi discloses the combination valve of claim 1, further comprising a filter element  (76) disposed between the first opening and the second opening.
With regards to claim 6:	Marandi discloses the combination valve of claim 1, wherein the housing body comprises a clean-out area (16a) adjacent to a fluid flow pathway (17) between the first opening (15) and the second opening (19).
With regards to claim 7:	Marandi discloses the combination valve of claim 6, further comprising at least one clean-out port (92).
Claim(s) 1-3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemaru (US 2006/0070666).
With regards to claim 1:	Takemaru discloses (refer to Fig. 2 below) a combination valve (15) comprising:
a housing body defining a first opening (18) and a second opening (19);
a first control portion (17) disposed at the first opening controlling fluid flow through the first opening; and
a second control portion (16) disposed at the second opening controlling fluid flow through the second opening.
With regards to claim 2:	Takemaru discloses the combination valve of claim 1, wherein the first (17) and second (16) control portion operate independently of each other.
With regards to claim 3:	Takemaru discloses the combination valve of claim 1, further comprising a filter element (22) disposed between the first opening (28) and the second opening (19).
With regards to claim 4:	Takemaru discloses the combination valve of claim 3, wherein the filter element (22) is substantially cylindrical and is disposed to encircle the second control portion (16).

    PNG
    media_image2.png
    1047
    895
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 8:	Takemaru discloses (refer to Fig. 2 above) a combination valve assembly (15) comprising:
 	a housing body defining a first opening (19), a second opening (28), and an internal chamber (20);
 	a poppet (24) disposed at the first opening for controlling fluid flow between the first opening (19) and the internal chamber (20); and
 	a plug (30) disposed at the second opening (28) for controlling fluid flow between the second opening and the internal chamber (20).
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimberger (US 2010/0170585).
With regards to claim 11:
	Nimberger discloses (refer to Fig. 3 below) a combination valve assembly comprising:
 	a housing body defining a first opening (F), a second opening (S) and an interior chamber (64) disposed between the first and second openings, wherein the first opening (F) comprises an external valve seat external to the housing body and the second opening (S) defined an internal valve seat internal to the housing body;
 	a first valve member (55) disposed at the first opening (F) for controlling fluid flow through the first opening; the first valve member movable relative to the housing body between a closed position and an open position, the first valve member including a first valve seal, wherein the first valve seal is in contact with the external valve seat when the first valve member is in the closed position; and
 	a second valve member (54) disposed at the second opening for controlling fluid flow through the second opening, the second valve member movable relative to the housing body between a closed position and an open position; the second valve member including a second valve seal; wherein the second valve seal is in contact with the internal valve seat when the second valve member is in the closed position.

    PNG
    media_image3.png
    1259
    870
    media_image3.png
    Greyscale

Fig. 3
Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANAMORI et al. (WO 2020/100201).
With regards to claim 1:	KANAMORI et al. discloses (refer to Fig. 4 below) a combination valve comprising:
a housing body defining a first opening (21) and a second opening (29);
a first control portion (23) disposed at the first opening controlling fluid flow through the first opening; and
a second control portion (24) disposed at the second opening controlling fluid flow through the second opening.


    PNG
    media_image4.png
    902
    789
    media_image4.png
    Greyscale

Fig.4
With regards to claim 2:	KANAMORI et al. discloses the combination valve of claim 1, wherein the first (23) and second (24) control portion operate independently of each other.
With regards to claim 3:	KANAMORI et al. discloses the combination valve of claim 1, further comprising a filter element (50) disposed between the first opening (21) and the second opening (29).
With regards to claim 5:	KANAMORI et al. discloses the combination valve of claim 1, wherein the housing body comprises a fluid flow pathway between the first opening (21) and the second opening (29), wherein the fluid flow pathway through the second opening (21) is substantially perpendicular to the fluid flow pathway through the first opening (29).
Allowable Subject Matter
Claims 9-10, and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753